ICJ_175_1955AmityTreaty_IRN_USA_2018-10-03_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                             ALLEGED VIOLATIONS
                   OF THE 1955 TREATY OF AMITY, ECONOMIC
                      RELATIONS, AND CONSULAR RIGHTS
                      (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                    OF AMERICA)

                             REQUEST FOR THE INDICATION
                              OF PROVISIONAL MEASURES


                               ORDER OF 3 OCTOBER 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                          VIOLATIONS ALLÉGUÉES
                     DU TRAITÉ D’AMITIÉ, DE COMMERCE
                     ET DE DROITS CONSULAIRES DE 1955
                      (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                     D’AMÉRIQUE)

                               DEMANDE EN INDICATION
                             DE MESURES CONSERVATOIRES


                            ORDONNANCE DU 3 OCTOBRE 2018




5 CIJ1151.indb 1                                                   20/06/19 09:17

                                                  Official citation:
                     Alleged Violations of the 1955 Treaty of Amity, Economic Relations, and
                     Consular Rights (Islamic Republic of Iran v. United States of America),
                                 Provisional Measures, Order of 3 October 2018,
                                             I.C.J. Reports 2018, p. 623




                                            Mode officiel de citation :
                          Violations alléguées du traité d’amitié, de commerce et de droits
                           ­consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                       ­d’Amérique), mesures conservatoires, ordonnance du 3 octobre 2018,
                                              C.I.J. Recueil 2018, p. 623




                                                                                 1151
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157350-3




5 CIJ1151.indb 2                                                                               20/06/19 09:17

                                                     3 OCTOBER 2018

                                                          ORDER




                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)
                          REQUEST FOR THE INDICATION
                           OF PROVISIONAL MEASURES




                            VIOLATIONS ALLÉGUÉES
                       DU TRAITÉ D’AMITIÉ, DE COMMERCE
                       ET DE DROITS CONSULAIRES DE 1955
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)
                            DEMANDE EN INDICATION
                          DE MESURES CONSERVATOIRES




                                                    3 OCTOBRE 2018

                                                     ORDONNANCE




5 CIJ1151.indb 3                                                      20/06/19 09:17

                   623 	




                                              TABLE OF CONTENTS

                                                                                             Paragraphs

                   Chronology of the Procedure	                                                  1-15
                       I. Factual Background	                                                   16-23
                   II. Prima Facie Jurisdiction	                                                24-52
                         1. General introduction	                                               24-26
                         2. Existence of a dispute as to the interpretation or application
                            of the Treaty of Amity 	                                            27-44
                         3. The issue of satisfactory adjustment by diplomacy under
                            Article XXI, paragraph 2, of the Treaty of Amity	                   45-51
                         4. Conclusion as to prima facie jurisdiction	                             52
                   III. The Rights Whose Protection Is Sought and the Measures
                        Requested	                                                              53-76
                   IV. Risk of Irreparable Prejudice and Urgency	                               77-94
                       V. Conclusion and Measures to Be Adopted	                               95-101
                   Operative Clause	                                                              102




                   4




5 CIJ1151.indb 4                                                                                          20/06/19 09:17

                    624 	




                                   INTERNATIONAL COURT OF JUSTICE


        2018
                                                     YEAR 2018
      3 October
     General List                                3 October 2018
       No. 175

                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                             (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                           OF AMERICA)

                                      REQUEST FOR THE INDICATION
                                       OF PROVISIONAL MEASURES




                                                      ORDER


                    Present: 
                             President Yusuf; Vice-­President Xue; Judges Tomka, Abraham,
                             Bennouna, Cançado Trindade, Gaja, Bhandari, Robinson,
                             Crawford, Gevorgian, Salam, Iwasawa; Judges ad hoc
                             Brower, Momtaz; Registrar Couvreur.
                      The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Articles 41 and 48 of the Statute of the Court and
                    Articles 73, 74 and 75 of the Rules of Court,
                        Makes the following Order:
                        Whereas:
                      1. On 16 July 2018, the Islamic Republic of Iran (hereinafter referred
                    to as “Iran”) filed in the Registry of the Court an Application instituting
                    proceedings against the United States of America (hereinafter referred to
                    as the “United States”) with regard to alleged violations of the Treaty of
                    Amity, Economic Relations, and Consular Rights between Iran and the

                    5




5 CIJ1151.indb 6                                                                                  20/06/19 09:17

                   625 	             1955 treaty of amity (order 3 X 18)

                   United States of America, which was signed at Tehran on 15 August 1955
                   and entered into force on 16 June 1957 (hereinafter the “Treaty of Amity”
                   or the “1955 Treaty”).
                     2. At the end of its Application, Iran requests the Court to adjudge,
                   order and declare that:
                       “a. The USA, through the 8 May and announced further sanctions
                           referred to in the present Application, with respect to Iran, Ira-
                           nian nationals and companies, has breached its obligations to
                           Iran under Articles IV (1), VII (1), VIII (1), VIII (2), IX (2) and
                           X (1) of the Treaty of Amity;


                        b. The USA shall, by means of its own choosing, terminate the
                           8 May sanctions without delay;
                        c. The USA shall immediately terminate its threats with respect to
                           the announced further sanctions referred to in the present Appli-
                           cation;
                        d. The USA shall ensure that no steps shall be taken to circumvent
                           the decision to be given by the Court in the present case and will
                           give a guarantee of non-­repetition of its violations of the Treaty
                           of Amity;
                        e. The USA shall fully compensate Iran for the violation of its inter-
                           national legal obligations in an amount to be determined by the
                           Court at a subsequent stage of the proceedings. Iran reserves the
                           right to submit and present to the Court in due course a precise
                           evaluation of the compensation owed by the USA.”


                      3. In its Application, Iran seeks to found the Court’s jurisdiction on
                   Article 36, paragraph 1, of the Statute of the Court and on Article XXI,
                   paragraph 2, of the 1955 Treaty.
                      4. On 16 July 2018, Iran also submitted a Request for the indication of
                   provisional measures, referring to Article 41 of the Statute and to Arti-
                   cles 73, 74 and 75 of the Rules of Court.
                      5. At the end of its Request for the indication of provisional measures,
                   Iran
                        “in its own right and as parens patriae of its nationals respectfully
                        requests that, pending final judgment in this case, the Court indicate:
                        
                        a. That the USA shall immediately take all measures at its disposal
                            to ensure the suspension of the implementation and enforcement
                            of all of the 8 May sanctions, including the extraterritorial sanc-
                            tions, and refrain from imposing or threatening announced fur-
                            ther sanctions and measures which might aggravate or extend the
                            dispute submitted to the Court;

                   6




5 CIJ1151.indb 8                                                                                  20/06/19 09:17

                    626 	            1955 treaty of amity (order 3 X 18)

                        b. That the USA shall immediately allow the full implementation of
                           transactions already licensed, generally or specifically, particu-
                           larly for the sale or leasing of passenger aircraft, aircraft spare
                           parts and equipment;

                        c.   That the USA shall, within 3 months, report to the Court the
                             action it has taken in pursuance of subparagraphs (a) and (b);

                        d. That the USA shall assure Iranian, US and non-US nationals and
                           companies that it will comply with the Order of the Court, and
                           shall cease any and all statements or actions that would dissuade
                           US and non-US persons and entities from engaging or continuing
                           to engage economically with Iran and Iranian nationals or com-
                           panies;

                        e.   That the USA shall refrain from taking any other measure that
                             might prejudice the rights of Iran and Iranian nationals and com-
                             panies under the Treaty of Amity with respect to any decision this
                             Court might render on the merits.”

                       6. The Registrar immediately communicated to the Government of the
                    United States the Application, in accordance with Article 40, paragraph 2,
                    of the Statute of the Court, and the Request for the indication of provi-
                    sional measures, in accordance with Article 73, paragraph 2, of the Rules
                    of Court. He also notified the Secretary‑General of the United Nations of
                    the filing of the Application and the Request by Iran.
                       7. Pending the notification provided for by Article 40, paragraph 3, of
                    the Statute by transmission of the printed bilingual text of the Applica-
                    tion to the Members of the United Nations through the Secretary‑­
                    General, the Registrar informed those States of the filing of the
                    Application and the Request.
                       8. By letters dated 18 July 2018, the Registrar informed the Parties
                    that, pursuant to Article 74, paragraph 3, of its Rules, the Court had
                    fixed 27, 28, 29 and 30 August 2018 as the dates for the oral proceedings
                    on the Request for the indication of provisional measures.
                       9. On 18 July 2018, the Registrar informed both Parties that the Mem-
                    ber of the Court of the nationality of the United States, referring to Arti-
                    cle 24, paragraph 1, of the Statute, had notified the President of the Court
                    of her intention not to participate in the decision of the case. Pursuant to
                    Article 31 of the Statute and Article 37, paragraph 1, of the Rules of
                    Court, the United States chose Mr. Charles Brower to sit as judge ad hoc
                    in the case.
                       10. Since the Court included upon the Bench no judge of Iranian
                    nationality, Iran proceeded to exercise the right conferred upon it by
                    Article 31 of the Statute to choose a judge ad hoc to sit in the case; it
                    chose Mr. Djamchid Momtaz.

                    7




5 CIJ1151.indb 10                                                                                  20/06/19 09:17

                    627 	             1955 treaty of amity (order 3 X 18)

                       11. On 23 July 2018, the President of the Court, acting in conformity
                    with Article 74, paragraph 4, of the Rules of Court, addressed an urgent
                    communication to the Secretary of State of the United States, calling
                    upon the Government of the United States “to act in such a way as will
                    enable any order the Court may make on the request for provisional mea-
                    sures to have its appropriate effects”. A copy of that letter was transmit-
                    ted to the Agent of Iran.
                       12. By a letter dated 27 July 2018, the Agent of the United States
                    informed the Court that her Government “strongly object[ed] to Iran’s
                    Application on a number of grounds, and consider[ed] that the Court
                    manifestly lack[ed] jurisdiction in respect of this case”. She noted, in par-
                    ticular, that “[a]ll the elements of Iran’s Application and Request for pro-
                    visional measures [arose] from the Joint Comprehensive Plan of Action”,
                    which does not have a compromissory clause conferring jurisdiction on
                    the International Court of Justice. The Agent further stated that “matters
                    of which Iran complain[ed] [were] also outside the scope of the Treaty
                    of Amity [of 1955] and beyond the limited jurisdictional grant provided
                    by Article XXI (2), read in conjunction with Article XX (1), of the
                    Treaty”.

                      13. At the public hearings, oral observations on the Request for the
                    indication of provisional measures were presented by:
                    On behalf of Iran:	Mr. Mohsen Mohebi,
                                                     Mr. Alain Pellet,
                                                     Mr. Sean Aughey,
                                                     Mr. Samuel Wordsworth,
                                                     Mr. Jean-Marc Thouvenin.
                    On behalf of the United States: Ms Jennifer G. Newstead,
                                                     Mr. Donald Earl Childress III,
                                                     Ms Lisa J. Grosh,
                                                     Sir Daniel Bethlehem.
                      14. At the end of its second round of oral observations, Iran asked the
                    Court to indicate the following provisional measures:
                        “a. the United States shall immediately take all measures at its dis-
                            posal to ensure the suspension of the implementation and enforce-
                            ment of all of the 8 May sanctions, including the extraterritorial
                            sanctions, and refrain from imposing or threatening announced
                            further sanctions and measures which might aggravate or extend
                            the dispute submitted to the Court;

                         b. the United States shall immediately allow the full implementation
                            of transactions already licensed, generally or specifically, particu-
                            larly for the sale or leasing of passenger aircraft, aircraft spare
                            parts and equipment;


                    8




5 CIJ1151.indb 12                                                                                   20/06/19 09:17

                    628 	            1955 treaty of amity (order 3 X 18)

                        c. the United States shall, within three months, report to the
                           Court the action it has taken in pursuance of subparagraphs (a)
                           and (b);
                        d. the United States shall assure Iranian, US and non-US nationals
                           and companies that it will comply with the Order of the Court,
                           and shall cease any and all statements or actions that would dis-
                           suade US and non-US persons and entities from engaging or con-
                           tinuing to engage economically with Iran and Iranian nationals
                           or companies;

                        e.   the United States shall refrain from taking any other measure that
                             might prejudice the rights of Iran and Iranian nationals and com-
                             panies under the 1955 Treaty of Amity with respect to any deci-
                             sion this Court might render on the merits.”

                     15. At the end of its second round of oral observations, the
                    United States requested the Court to “reject the request for provisional
                    measures filed by the Islamic Republic of Iran”.

                                                          *
                                                      *       *


                                            I. Factual Background

                      16. Starting in 2006, the Security Council of the United Nations
                    adopted a number of resolutions (1696 (2006), 1737 (2007), 1747 (2007),
                    1803 (2008), 1835 (2008) and 1929 (2010)), following reports by the Inter-
                    national Atomic Energy Agency (hereinafter “IAEA”) which were critical
                    of Iran’s compliance with its obligations under the Treaty on the Non-­
                    Proliferation of Nuclear Weapons (ratified by Iran in 1970), calling upon
                    Iran to cease some of its nuclear activities. The Security Council also
                    imposed sanctions in order to ensure compliance. Various States imposed
                    additional “sanctions” on Iran.

                       17. On 14 July 2015, China, France, Germany, the Russian Federa-
                    tion, the United Kingdom and the United States, with the High Repre-
                    sentative of the European Union for Foreign Affairs and Security Policy
                    and the Islamic Republic of Iran, adopted a long-term Joint Comprehen-
                    sive Plan of Action (hereinafter the “JCPOA” or the “Plan”) concerning
                    the nuclear programme of Iran. The declared purpose of that Plan was to
                    ensure the exclusively peaceful nature of Iran’s nuclear programme and
                    to produce “the comprehensive lifting of all UN Security Council sanc-
                    tions as well as multilateral and national sanctions related to Iran’s
                    nuclear programme, including steps on access in areas of trade, technol-
                    ogy, finance and energy”. A Joint Commission was established to moni-

                    9




5 CIJ1151.indb 14                                                                                 20/06/19 09:17

                    629 	            1955 treaty of amity (order 3 X 18)

                    tor the implementation of the JCPOA. The IAEA was requested to
                    monitor and verify the implementation of the voluntary nuclear-­related
                    measures, as detailed in the relevant section of the JCPOA.

                        18. On 20 July 2015, the Security Council of the United Nations
                    adopted resolution 2231 (2015), whereby it endorsed the JCPOA and
                    urged its “full implementation on the timetable established in the JCPOA”
                    (para. 1). In the same resolution, the Security Council provided, in par-
                    ticular, for the termination under certain conditions of provisions of pre-
                    vious Security Council resolutions on the Iranian nuclear issue (paras. 7‑9)
                    and set out measures of implementation of the JCPOA (paras. 16‑20).
                    The text of the JCPOA is contained in Annex A to Security Council reso-
                    lution 2231 (2015).
                        19. On 16 January 2016, the President of the United States issued
                    Executive Order 13716 revoking or amending a certain number of earlier
                    executive orders on nuclear-­    related “sanctions” imposed on Iran or
                    ­Iranian nationals.
                        20. On 8 May 2018, the President of the United States issued a National
                     Security Presidential Memorandum announcing the end of the participa-
                     tion of the United States in the JCPOA and directing the reimposition of
                     “sanctions lifted or waived in connection with the JCPOA”. In the memo-
                     randum, the President of the United States indicated that “Iranian or
                     Iran-­backed forces have gone on the march in Syria, Iraq, and Yemen,
                     and continue to control parts of Lebanon and Gaza”. He further stated
                     that Iran had publicly declared that it would deny the IAEA access to
                     military sites and that, in 2016, Iran had twice violated the JCPOA’s
                     heavy‑water stockpile limits. The Presidential Memorandum determined
                     that it was in the national interest of the United States to reimpose sanc-
                     tions “as expeditiously as possible”, and “in no case later than 180 days”
                     from the date of the memorandum. The memorandum further specified,
                     inter alia, that the Secretary of State and the Secretary of the Treasury
                     were to prepare any necessary executive actions to “re‑impose sanctions
                     lifted by Executive Order 13716 of January 16, 2016”; to prepare to re‑list
                     persons removed, in connection with the JCPOA, from any relevant
                     “sanctions lists”, as appropriate; to revise relevant “sanctions regula-
                     tions”; and to issue limited waivers during the wind-down period, as
                     appropriate.


                       21. Simultaneously, the United States Department of the Treasury
                    Office of Foreign Assets Control announced that “sanctions” would be
                    reimposed in two steps. Upon expiry of a first wind-down period of
                    90 days, ending on 6 August 2018, the United States would reimpose a
                    certain number of “sanctions” concerning, in particular, financial trans-
                    actions, trade in metals, the importation of Iranian-­origin carpets and
                    foodstuffs, and the export of commercial passenger aircraft and related
                    parts. Following a second wind-down period of 180 days, ending on

                    10




5 CIJ1151.indb 16                                                                                  20/06/19 09:17

                    630 	             1955 treaty of amity (order 3 X 18)

                    4 November 2018, the United States would reimpose additional “sanc-
                    tions”.

                       22. On 6 August 2018, the President of the United States issued Execu-
                    tive Order 13846 reimposing certain “sanctions” on Iran and Iranian
                    nationals. In particular, Section 1 concerns “Blocking Sanctions Relating
                    to Support for the Government of Iran’s Purchase or Acquisition of
                    US Bank Notes or Precious Metals; Certain Iranian Persons; and Iran’s
                    Energy, Shipping, and Shipbuilding Sectors and Port Operators”. Sec-
                    tion 2 concerns “Correspondent and Payable-­Through Account Sanc-
                    tions Relating to Iran’s Automotive Sector; Certain Iranian Persons; and
                    Trade in Iranian Petroleum, Petroleum Products; and Petrochemical
                    Products”. Sections 3, 4 and 5 provide for the modalities of “‘Menu‑Based’
                    Sanctions Relating to Iran’s Automotive Sector and Trade in Iranian
                    Petroleum, Petroleum Products, and Petrochemical Products”. Section 6
                    concerns “Sanctions Relating to the Iranian Rial”. Section 7 relates to
                    “Sanctions with Respect to the Diversion of Goods Intended for the Peo-
                    ple of Iran, the Transfer of Goods or Technologies to Iran that Are Likely
                    to Be Used to Commit Human Rights Abuses and Censorship”. Section 8
                    relates to “Entities Owned or Controlled by a United States Person and
                    Established or Maintained Outside the United States”. Earlier Executive
                    Orders implementing United States commitments under the JCPOA are
                    revoked in Section 9.




                       23. Section 2 (e) of Executive Order 13846 provides that certain
                    s­ubsections of Section 3 shall not apply with respect to any person for
                     conducting or facilitating a transaction for the provision (including any
                     sale) of agricultural commodities, food, medicine or medical devices to
                     Iran.


                                          II. Prima Facie Jurisdiction

                                              1. General Introduction
                       24. The Court may indicate provisional measures only if the provisions
                    relied on by the applicant appear, prima facie, to afford a basis on which
                    its jurisdiction could be founded, but need not satisfy itself in a definitive
                    manner that it has jurisdiction as regards the merits of the case (see, for
                    example, Jadhav (India v. Pakistan), Provisional Measures, Order of
                    18 May 2017, I.C.J. Reports 2017, p. 236, para. 15).
                       25. In the present case, Iran seeks to found the jurisdiction of the
                    Court on Article 36, paragraph 1, of the Statute of the Court and on

                    11




5 CIJ1151.indb 18                                                                                    20/06/19 09:17

                    631 	            1955 treaty of amity (order 3 X 18)

                    Article XXI, paragraph 2, of the Treaty of Amity (see paragraph 3 above).
                    The Court must first determine whether it has prima facie jurisdiction to
                    rule on the merits of the case, enabling it — if the other necessary condi-
                    tions are fulfilled — to indicate provisional measures.

                      26. Article XXI, paragraph 2, of the 1955 Treaty provides that:
                           “Any dispute between the High Contracting Parties as to the inter-
                         pretation or application of the present Treaty, not satisfactorily
                         adjusted by diplomacy, shall be submitted to the International Court
                         of Justice, unless the High Contracting Parties agree to settlement by
                         some other pacific means.”


                               2. Existence of a Dispute as to the Interpretation or
                                        Application of the Treaty of Amity
                       27. Article XXI, paragraph 2, of the 1955 Treaty makes the jurisdic-
                    tion of the Court conditional on the existence of a dispute as to the inter-
                    pretation or application of the Treaty. The Court must therefore verify
                    prima facie two different requirements, namely that there exists a dispute
                    between the Parties and that this dispute concerns the “interpretation or
                    application” of the 1955 Treaty.
                       28. As the Court has repeatedly noted, a dispute between States exists
                    where they hold clearly opposite views concerning the question of the
                    performance or non‑performance of certain international obligations (see
                    Application of the International Convention for the Suppression of the
                    Financing of Terrorism and of the International Convention on the Elimina-
                    tion of All Forms of Racial Discrimination (Ukraine v. Russian Federa-
                    tion), Provisional Measures, Order of 19 April 2017, I.C.J. Reports 2017,
                    p. 115, para. 22, citing Alleged Violations of Sovereign Rights and Mari-
                    time Spaces in the Caribbean Sea (Nicaragua v. Colombia), Preliminary
                    Objections, Judgment, I.C.J. Reports 2016 (I), p. 26, para. 50). The claim
                    of one party must be “positively opposed” by the other (South West
                    Africa (Ethiopia v. South Africa; Liberia v. South Africa), Preliminary
                    Objections, Judgment, I.C.J. Reports 1962, p. 328).

                      29. The Court observes that, in the present case, the Parties do not
                    contest that a dispute exists. They differ, however, on the question
                    whether this dispute relates to the “interpretation or application” of the
                    1955 Treaty.
                      30. In order to determine whether the dispute between the Parties con-
                    cerns the “interpretation or application” of the 1955 Treaty, the Court
                    cannot limit itself to noting that one of the Parties maintains that the
                    Treaty applies, while the other denies it (cf. Immunities and Criminal Pro-
                    ceedings (Equatorial Guinea v. France), Provisional Measures, Order of
                    7 December 2016, I.C.J. Reports 2016 (II), p. 1159, para. 47). Rather it

                    12




5 CIJ1151.indb 20                                                                                  20/06/19 09:17

                    632 	             1955 treaty of amity (order 3 X 18)

                    must ascertain whether the acts complained of by the Applicant are prima
                    facie capable of falling within the provisions of that instrument and
                    whether, as a consequence, the dispute is one which the Court could have
                    jurisdiction ratione materiae to entertain.

                                                         * *
                       31. Iran contends that the dispute between the Parties concerns the
                    “interpretation or application” of the Treaty of Amity. It maintains that
                    the dispute relates to violations by the United States of its obligations
                    under, in particular, Article IV, paragraph 1 (fair and equitable treat-
                    ment), Article VII, paragraph 1 (prohibition of restrictions on making of
                    payments, remittances, and other transfers of funds), Article VIII, para-
                    graphs 1 and 2 (granting of most-­    favoured nation treatment for the
                    importation or exportation of products in certain matters), Article IX,
                    paragraphs 2 (granting of national or most-­favoured nation treatment of
                    nationals and companies with respect to importation or exportation)
                    and 3 (prohibition of discriminatory measures with regard to the ability
                    of importers or exporters to obtain marine insurance), and Article X,
                    paragraph 1 (freedom of commerce), of the 1955 Treaty. Iran explains
                    that these violations result from the decision of the United States of
                    8 May 2018 to “re-­impose and enforce sanctions” that the United States
                    had previously decided to lift in connection with the JCPOA, as well as
                    from the announcement by the President of the United States that “fur-
                    ther sanctions” would be imposed. According to Iran, the Plan itself con-
                    stitutes merely the context in which the “sanctions” were taken. It insists
                    that the decision of the United States to withdraw from the JCPOA is not
                    the subject‑matter of the dispute referred to the Court.

                       32. With regard to Article XX, paragraph 1, of the 1955 Treaty, which
                    sets out a list of measures the application of which is not precluded by the
                    Treaty, Iran contends that this provision does not exclude that a dispute
                    as to these measures may concern the “interpretation or application” of
                    the Treaty. Iran argues that such a dispute can arise regarding the appli-
                    cation of Article XX, paragraph 1, and can relate to the lawfulness of
                    measures purportedly adopted thereunder. Accordingly, Iran claims, the
                    Court may have jurisdiction over a dispute regarding those measures.
                    Iran recalls that, in its 1996 Judgment on the preliminary objection in the
                    case concerning Oil Platforms (Islamic Republic of Iran v. United States
                    of America), the Court already found that the 1955 Treaty does not con-
                    tain any “provision expressly excluding certain matters from the jurisdic-
                    tion of the Court”. Iran further recalls that the Court found that
                    Article XX, paragraph 1, subparagraph (d), which provides that the
                    1955 Treaty shall not preclude the application of measures necessary,
                    inter alia, to protect a party’s essential security interests, did not restrict
                    its jurisdiction in that case, but was confined to affording the parties a
                    possible defence on the merits to be used should the occasion arise

                    13




5 CIJ1151.indb 22                                                                                     20/06/19 09:17

                    633 	             1955 treaty of amity (order 3 X 18)

                    (I.C.J. Reports 1996 (II), p. 811, para. 20). Iran contends that there is no
                    reason in the present case for the Court to depart from its earlier findings,
                    according to which the provisions of Article XX of the 1955 Treaty envis-
                    age exceptions to the substantive obligations contained in other Articles
                    of the Treaty rather than to the Court’s jurisdiction under Article XXI,
                    paragraph 2, thereof.

                        33. Iran further argues that, in any event, the “sanctions” announced
                    on 8 May 2018 do not fall under the exceptions contained in Article XX,
                    paragraph 1, subparagraphs (b) and (d), of the 1955 Treaty, invoked by
                    the United States. With regard to Article XX, paragraph 1, subpara-
                    graph (b), which does not preclude the application of measures “relating
                    to fissionable materials, the radio-­  active by-­
                                                                     products thereof, or the
                    sources thereof”, Iran maintains that the “sanctions” do not, in point of
                    fact, relate to fissionable materials and do not concern the sources or
                    by‑products thereof. Iran notes that none of the transactions targeted by
                    the “sanctions” concerns those materials. With regard to the exception in
                    Article XX, paragraph 1, subparagraph (d), Iran contends that, even if a
                    “wide discretion” as to the application of this provision were granted to
                    the State invoking it, the provision must be applied in accordance with
                    that State’s obligation of good faith. That State must establish that
                    the measures were indeed “necessary to protect its essential security
                    interests”. Iran further points out that the allegations made by the
                    ­
                    United States as to Iran’s nuclear-­related activities are contradicted by
                    extensive documentation from the Joint Commission and the IAEA. Iran
                    therefore maintains that the United States has not been able to establish
                    that the measures were “necessary to protect its essential security
                    ­interests”.

                                                         *
                       34. The United States asserts that the dispute between the Parties does
                    not relate to the “interpretation or application” of the 1955 Treaty. In
                    this regard, the United States first argues that the dispute arose within the
                    framework of, and is exclusively related to, the JCPOA. Secondly, it
                    maintains that the measures announced on 8 May 2018, which constitute
                    the alleged violations of the 1955 Treaty, are covered, in any event, by the
                    exceptions listed in Article XX, paragraph 1, of that Treaty, in particular
                    in subparagraphs (b) and (d), and that therefore the dispute falls outside
                    the material scope of the 1955 Treaty.
                       35. The United States contends that the JCPOA is a distinct multi­
                    lateral instrument and contains no compromissory clause providing for
                    the jurisdiction of the Court. The United States argues that the decision
                    announced on 8 May 2018 was taken in light of Iran’s conduct after the
                    adoption of the JCPOA and was based on national security concerns with
                    respect to specific elements of the Plan. According to the United States,
                    the JCPOA provides for a different mechanism for the settlement of a

                    14




5 CIJ1151.indb 24                                                                                   20/06/19 09:17

                    634 	            1955 treaty of amity (order 3 X 18)

                    dispute, which “in text and structure necessarily excludes consent to the
                    jurisdiction of [the] Court in favour of the resolution of the dispute
                    through political channels”.
                       36. With regard to the scope of Article XX, paragraph 1, of the
                    1955 Treaty, the United States maintains that this Article provides that
                    the Treaty shall not preclude the “application” of the measures enumer-
                    ated therein and that, as a result, the compromissory clause concerning
                    any dispute about the “interpretation or application” of the Treaty “does
                    not operate with respect to such excluded measures”. The United States
                    contends that Article XX, paragraph 1, of the 1955 Treaty is thus an
                    express provision excluding certain measures from the scope of the Treaty
                    and considers that this provision excludes the jurisdiction of the Court
                    over Iran’s claims in the present case. In view of this, the United States
                    concludes that there can be no dispute as to the “interpretation or appli-
                    cation” of the Treaty with regard to those measures and that, accord-
                    ingly, the Court has no prima facie jurisdiction.
                       37. More specifically, with regard to the exception contained in Arti-
                    cle XX, paragraph 1, subparagraph (b), relating to fissionable materials,
                    the United States submits that the flexibly worded text leaves consider-
                    able space for the full range of measures that might be developed and
                    adopted to control and prevent proliferation of sensitive nuclear materi-
                    als. The United States contends that the “sanctions” announced on 8 May
                    2018 are aimed at addressing the shortcomings of the JCPOA in this
                    respect. As to Article XX, paragraph 1, subparagraph (d), the
                    United States considers that it grants “wide discretion” to the invoking
                    State. According to the United States, the reimposition of the nuclear-­
                    related economic “sanctions” that were lifted pursuant to the JCPOA is
                    based on a core national security decision, as set out in the Presidential
                    Memorandum of 8 May 2018, and falls within the “essential security”
                    provision.

                                                        * *
                       38. The Court considers that the fact that the dispute between the Par-
                    ties arose in connection with and in the context of the decision of the
                    United States to withdraw from the JCPOA does not in and of itself
                    exclude the possibility that the dispute relates to the interpretation or
                    application of the Treaty of Amity (cf. Oil Platforms (Islamic Republic of
                    Iran v. United States of America), Preliminary Objection, Judgment,
                    I.C.J. Reports 1996 (II), pp. 811‑812, para. 21). In general terms, certain
                    acts may fall within the ambit of more than one legal instrument and a
                    dispute relating to those acts may relate to the “interpretation or applica-
                    tion” of more than one treaty or other instrument. To the extent that the
                    measures adopted by the United States following its decision to withdraw
                    from the JCPOA might constitute violations of certain obligations under
                    the 1955 Treaty, such measures relate to the interpretation or application
                    of that instrument.

                    15




5 CIJ1151.indb 26                                                                                  20/06/19 09:17

                    635 	                     1955 treaty of amity (order 3 X 18)

                       39. The Court also observes that the JCPOA does not grant exclusive
                    competence to the dispute settlement mechanism it establishes with
                    respect to measures adopted in its context and which may fall under the
                    jurisdiction of another dispute settlement mechanism. Therefore,
                    the Court considers that the JCPOA and its dispute settlement mecha-
                    nism do not remove the measures complained of from the material scope
                    of the Treaty of Amity nor exclude the applicability of its compromissory
                    clause.
                       40. The Court also notes that, while Iran contests the conformity of
                    the measures adopted with several provisions of the 1955 Treaty, the
                    United States expressly relies on Article XX, paragraph 1, of that Treaty.
                    Subparagraphs (b) and (d) of that provision read as follows:

                             “The present Treaty shall not preclude the application of measures:
                         �����������������������������������������������������������������������������������������������������������������
                         (b) relating to fissionable materials, the radioactive by-­                                        products
                               thereof, or the sources thereof;

                         �����������������������������������������������������������������������������������������������������������������
                         (d) necessary to fulfill the obligations of a High Contracting Party
                               for the maintenance or restoration of international peace and
                               security, or necessary to protect its essential security interests.”


                       41. As the Court has had the opportunity to observe in the Oil Plat-
                    forms case, the 1955 Treaty contains no provision expressly excluding cer-
                    tain matters from its jurisdiction. The Court took the view that Article XX,
                    paragraph 1, subparagraph (d), did “not restrict its jurisdiction” in that
                    case. It considered instead that that provision was “confined to affording
                    the Parties a possible defence on the merits to be used should the occasion
                    arise” (see Oil Platforms (Islamic Republic of Iran v. United States of
                    America), Preliminary Objection, Judgment, I.C.J. Reports 1996 (II),
                    p. 811, para. 20).
                       42. The Court observes that Article XX, paragraph 1, defines a limited
                    number of instances in which, notwithstanding the provisions of the
                    Treaty, the Parties may apply certain measures. Whether and to what
                    extent those exceptions have lawfully been relied on by the Respondent in
                    the present case is a matter which is subject to judicial examination and,
                    hence, forms an integral part of the material scope of the Court’s jurisdic-
                    tion as to the “interpretation or application” of the Treaty under Arti-
                    cle XXI, paragraph 2 (see also Military and Paramilitary Activities in and
                    against Nicaragua (Nicaragua v. United States of America), Merits, Judg-
                    ment, I.C.J. Reports 1986, p. 116, para. 222).
                       43. The Court considers that the 1955 Treaty contains rules providing
                    for freedom of trade and commerce between the United States and Iran,

                    16




5 CIJ1151.indb 28                                                                                                                             20/06/19 09:17

                    636 	             1955 treaty of amity (order 3 X 18)

                    including specific rules prohibiting restrictions on the import and export
                    of products originating from the two countries, as well as rules relating to
                    the payment and transfer of funds between them. In the Court’s view,
                    measures adopted by the United States, for example, the revocation of
                    licences and authorizations granted for certain commercial transactions
                    between Iran and the United States, the ban on trade of certain items,
                    and limitations to financial activities, might be regarded as relating to
                    certain rights and obligations of the Parties to that Treaty. The Court is
                    therefore satisfied that at least the aforementioned measures which were
                    complained of by Iran are indeed prima facie capable of falling within the
                    material scope of the 1955 Treaty.

                       44. The Court finds that the above-­mentioned elements are sufficient at
                    this stage to establish that the dispute between the Parties relates to the
                    interpretation or application of the Treaty of Amity.

                            3. The Issue of Satisfactory Adjustment by Diplomacy under
                                 Article XXI, Paragraph 2, of the Treaty of Amity
                      45. The Court recalls that, under the terms of Article XXI, para-
                    graph 2, of the 1955 Treaty, the dispute submitted to it must not have
                    been “satisfactorily adjusted by diplomacy”. In addition, Article XXI,
                    paragraph 2, states that any dispute relating to the interpretation or
                    application of the Treaty shall be submitted to the Court, “unless the
                    [Parties] agree to settlement by some other pacific means”. The Court
                    notes that neither Party contends that they have agreed to settlement by
                    any other peaceful means.

                                                         * *
                       46. Iran argues that, with regard to the provision contained in Arti-
                    cle XXI, paragraph 2, of the 1955 Treaty that the dispute must not have
                    been “satisfactorily adjusted by diplomacy” before being submitted to the
                    Court, it is sufficient for the Court to take note of the fact that this is the
                    case. It recalls that the Court has already ruled that, in contrast to com-
                    promissory clauses contained in other treaties which are differently
                    worded, Article XXI, paragraph 2, of the 1955 Treaty sets out a purely
                    objective condition: the non‑resolution of the dispute by diplomatic
                    means.
                       47. In addition, Iran points out that it sent two Notes Verbales to the
                    Embassy of Switzerland in Tehran (Foreign Interests Section), which
                    serves as the channel of communication between the Governments of the
                    Parties, on 11 June 2018 and 19 June 2018 respectively. Iran observes
                    that, in its Note Verbale of 11 June 2018, it stated, in particular, that the
                    “unilateral sanctions of the United States against Iran [were] in violation
                    of US international obligations [and entail] the international responsibil-
                    ity” of the United States. It underlines that its Note Verbale of 19 June

                    17




5 CIJ1151.indb 30                                                                                     20/06/19 09:17

                    637 	            1955 treaty of amity (order 3 X 18)

                    2018 included an express reference to the obligations of the United States
                    contained in the 1955 Treaty; that Note not only called upon the
                    United States to take all necessary measures to cease immediately its
                    breach of international obligations but also stated that, should the
                    United States not revoke its decision of 8 May 2018 not later than 25 June
                    2018, Iran would “exercise its legal rights under applicable rules of inter-
                    national law”. Iran adds that, contrary to what the United States con-
                    tends, it is rather unlikely that it did not receive the second Note Verbale
                    until a month later, and after the filing of Iran’s Application, since the
                    channel of communication between the two States has usually worked
                    properly. Iran asserts that none of these Notes Verbales ever received a
                    response from the United States, which confirms that the dispute between
                    the two States has not been settled by diplomatic means.

                      48. Iran maintains that it has fully demonstrated that the dispute has
                    not been “satisfactorily adjusted by diplomacy” within the meaning of
                    Article XXI, paragraph 2, of the 1955 Treaty.

                                                         *
                       49. The United States disagrees with that position. In particular, it
                    claims that an applicant may only bring a claim under Article XXI, para-
                    graph 2, following a genuine attempt to negotiate on the subject-­matter
                    of the dispute with the objective of settling the dispute by diplomatic
                    means. The United States further contends that the negotiations must
                    relate to the subject‑matter of the Treaty invoked by the Applicant.
                    According to the United States, Iran never afforded the United States an
                    adequate opportunity to consult on alleged violations of the Treaty nor
                    attempted to resolve their claims through diplomacy. The United States
                    observes, in particular, that, of the two Notes Verbales adduced by Iran,
                    only the Note of 19 June 2018 mentions the Treaty and that, moreover,
                    this Note was not received by the United States until 19 July 2018, i.e.
                    after Iran’s filing of its Application. In any event, the United States con-
                    siders that the Iranian Notes Verbales do not constitute a genuine attempt
                    to negotiate, since they did not “suggest a meeting . . . propose when or
                    how to meet, and [did] not even ask the United States to respond”. It
                    adds that, at the highest political levels, the United States “stands ready
                    to engage with Iran in response to a genuine initiative to address the
                    issues of acute concern to the United States”.

                                                        * *
                       50. The Court recalls that Article XXI, paragraph 2, of the 1955 Treaty
                    is not phrased in terms similar to those used in certain compromissory
                    clauses of other treaties, which, for instance, impose a legal obligation to
                    negotiate prior to the seisin of the Court (see Application of the Interna-
                    tional Convention on the Elimination of All Forms of Racial Discrimination

                    18




5 CIJ1151.indb 32                                                                                  20/06/19 09:17

                    638 	             1955 treaty of amity (order 3 X 18)

                    (Georgia v. Russian Federation), Preliminary Objections, Judgment,
                    I.C.J. Reports 2011 (I), p. 130, para. 148). Instead, the terms of Arti-
                    cle XXI, paragraph 2, of the 1955 Treaty are descriptive in character and
                    focus on the fact that the dispute must not have been “satisfactorily
                    adjusted by diplomacy”. Thus, there is no need for the Court to examine
                    whether formal negotiations have been engaged in or whether the lack of
                    diplomatic adjustment is due to the conduct of one party or the other. It
                    is sufficient for the Court to satisfy itself that the dispute was not satisfac-
                    torily adjusted by diplomacy before being submitted to it (see Oil Plat-
                    forms (Islamic Republic of Iran v. United States of America), Judgment,
                    I.C.J. Reports 2003, pp. 210‑211, para. 107).
                       51. In the present case, the communications sent by the Government
                    of Iran to the Embassy of Switzerland (Foreign Interests Section) in Teh-
                    ran (see paragraph 47) did not prompt any response from the United States
                    and there is no evidence in the case file of any direct exchange on this
                    matter between the Parties. As a consequence, the Court notes that the
                    dispute had not been satisfactorily adjusted by diplomacy, within the
                    meaning of Article XXI, paragraph 2, of the 1955 Treaty, prior to the fil-
                    ing of the Application on 16 July 2018.

                                    4. Conclusion as to Prima Facie Jurisdiction
                       52. In light of the foregoing, the Court concludes that, prima facie, it
                    has jurisdiction pursuant to Article XXI, paragraph 2, of the 1955 Treaty
                    to deal with the case, to the extent that the dispute between the Parties
                    relates to the “interpretation or application” of the said Treaty.


                                 III. The Rights Whose Protection Is Sought
                                         and the Measures Requested

                       53. The power of the Court to indicate provisional measures under
                    Article 41 of the Statute has as its object the preservation of the respective
                    rights of the parties in a given case, pending its final decision. It follows
                    that the Court must be concerned to preserve by such measures the rights
                    which may subsequently be adjudged by it to belong to either party.
                    Therefore, the Court may exercise this power only if it is satisfied that the
                    rights asserted by the party requesting such measures are at least plausible
                    (see, for example, Application of the International Convention for the Sup-
                    pression of the Financing of Terrorism and of the International Convention
                    on the Elimination of All Forms of Racial Discrimination (Ukraine v. Rus-
                    sian Federation), Provisional Measures, Order of 19 April 2017,
                    I.C.J. Reports 2017, p. 126, para. 63).
                       54. At this stage of the proceedings, the Court is thus not called upon
                    to determine definitively whether the rights which Iran wishes to see pre-
                    served exist; it need only decide whether the rights claimed by Iran on the
                    merits and which it is seeking to preserve, pending the final decision of

                    19




5 CIJ1151.indb 34                                                                                      20/06/19 09:17

                    639 	             1955 treaty of amity (order 3 X 18)

                    the Court, are plausible. Moreover, a link must exist between the rights
                    whose protection is sought and the provisional measures being requested
                    (I.C.J. Reports 2017, p. 126, para. 64).

                                                         * *
                       55. Iran contends that the rights it seeks to protect under the
                    1955 Treaty are plausible in so far as they are grounded in a possible
                    interpretation and in a natural reading of the Treaty. In addition, Iran
                    argues that the evidence before the Court establishes that the “sanctions”
                    reimposed following the decision of the United States of 8 May 2018 con-
                    stitute a violation of Iran’s rights under the Treaty.

                        56. In particular, Iran invokes Article IV, paragraph 1, of the
                    1955 Treaty, which provides for the fair and equitable treatment for
                    ­Iranian nationals and companies as well as for their property and enter-
                     prises, prohibits unreasonable or discriminatory measures that would
                     impair the legally acquired rights (including contractual rights) and inter-
                     ests of Iranian nationals and companies, and requires the United States to
                     ensure that the lawful contractual rights of Iranian nationals and compa-
                     nies are afforded effective means of enforcement. According to Iran, the
                     “sanctions”, such as those contained in Section 1 (ii) of Executive
                     Order 13846 of 6 August 2018, which are to be applied in the event that
                     any person provides material assistance, sponsors, or provides financial,
                     material or technological support for, or goods or services in support of,
                     among others the National Iranian Oil Company and the Central Bank
                     of Iran after 5 November 2018, are incompatible with the rights of Iran
                     under Article IV, paragraph 1.
                        57. Iran further observes that Article VII, paragraph 1, of the
                     1955 Treaty prohibits restrictions on the making of payments, remit-
                     tances, and other transfers of funds to or from the territory of Iran. Iran
                     notes that the “sanctions”, notably the “sanctions” on the purchase or
                     acquisition of US dollar banknotes and the sanctions on significant trans-
                     actions related to the purchase or sale of Iranian rial, plainly entail the
                     imposition of restrictions on the making of payments, remittances, and
                     other transfers to or from Iran.

                       58. Iran moreover points out that Article VIII, paragraph 1, requires
                    the United States to accord to Iranian products, and to products destined
                    for export to Iran, treatment no less favourable than that accorded to like
                    products of or destined for export to any third country. According to
                    Iran, Article VIII, paragraph 2, prohibits the United States from impos-
                    ing restrictions or prohibitions on the import of any Iranian product or
                    on the export of any product to Iran, unless the import or export of the
                    like product from or to all third countries is similarly restricted or prohib-
                    ited. Iran contends that the revocation of the relevant licences and autho-
                    rizations which allowed entities to engage in the sale and export to Iran

                    20




5 CIJ1151.indb 36                                                                                    20/06/19 09:17

                    640 	             1955 treaty of amity (order 3 X 18)

                    of, among other things, commercial aircraft and related parts and ser-
                    vices, as well as the importation of Iranian foodstuffs and carpets to the
                    United States, “plainly interfere[s] with the import and export of Iranian
                    and US products” between the two territories.



                       59. Iran also considers that Article IX, paragraph 2, requires the
                    United States to accord Iranian nationals and companies treatment no
                    less favourable than that accorded to nationals and companies of any
                    third country with respect to all matters relating to import and export.
                    Iran contends that the “sanctions”, such as imposing restrictions on for-
                    eign individuals and companies which import from or export to Iran, in
                    fact single it out for the least favourable treatment, targeting the Iranian
                    financial, banking, shipping and oil sectors.



                      60. Iran further claims that Article IX, paragraph 3, prohibits any
                    measure of a discriminatory nature that hinders or prevents Iranian
                    importers and exporters from obtaining marine insurance from
                    United States companies. It argues that the United States reintroduced
                    “sanctions” on persons who provide underwriting services or reinsurance
                    for the National Iranian Oil Company or the National Iranian Tanker
                    Company, thereby interfering with Iran’s right under that Article.


                       61. Finally, Iran alleges that the “sanctions” infringe its rights under
                    Article X, paragraph 1, of the Treaty of Amity, which guarantees the
                    freedom of commerce and navigation between the territories of the two
                    contracting Parties. With regard to its right to freedom of commerce, Iran
                    argues, in particular, that the term “commerce” is to be understood in a
                    broad sense and that any act which would impede freedom of commerce
                    is prohibited. Iran argues that multiple elements of the United States
                    “sanctions” have a direct or indirect impact on individual acts of com-
                    merce.

                                                         *
                       62. The United States, for its part, contends that Iran does not plausi-
                    bly have any rights with respect to the measures announced on 8 May
                    2018. First, the United States reiterates that Iran’s asserted rights in fact
                    arise from the JCPOA and relate to benefits it received under that instru-
                    ment. The United States argues that Iran’s Application makes clear that
                    its case exclusively concerns the United States’ sovereign decision to cease
                    participation in the JCPOA. The United States contends that Iran cannot
                    demonstrate that its rights plausibly arise from the Treaty of Amity.

                    21




5 CIJ1151.indb 38                                                                                   20/06/19 09:17

                    641 	             1955 treaty of amity (order 3 X 18)

                    According to the United States, the alleged violation is the United States’
                    decision to withdraw from the JCPOA and the relief that Iran is claiming
                    is “a restoration of the benefits . . . received under the JCPOA”.

                       63. Secondly, the United States claims that the plausibility of Iran’s
                    rights under the 1955 Treaty cannot be established because the measures
                    complained of are lawful by virtue of Article XX, paragraph 1, of the
                    1955 Treaty. In the view of the United States, the fact that the Treaty of
                    Amity excludes measures under Article XX, paragraph 1, from the scope
                    of the Parties’ obligations should lead the Court to find that Iran’s claims
                    are “not sufficiently serious” on the merits. It maintains, in particular,
                    that the treaty rights claimed by Iran are expressly limited by the excep-
                    tions granted to the United States to take measures “relating to fission-
                    able materials” (subparagraph (b)) or “necessary to protect its essential
                    security interests” (subparagraph (d)). The United States therefore con-
                    cludes that, also in this respect, Iran’s asserted rights are not plausible.



                                                        * *
                       64. The Court observes at the outset that the claims set out in the
                    Application of Iran make reference solely to alleged violations of the
                    1955 Treaty; they do not refer to any provisions of the JCPOA.
                       65. Under the provisions of the 1955 Treaty invoked by Iran, both
                    contracting Parties enjoy a number of rights with regard to financial
                    transactions, the import and export of products to and from each other’s
                    territory, the treatment of nationals and companies of the Parties and,
                    more generally, freedom of commerce and navigation. The Court further
                    notes that the United States does not, as such, contest that Iran holds
                    these rights under the 1955 Treaty or that the measures adopted are capa-
                    ble of affecting these rights. Instead, the United States claims that Arti-
                    cle XX, paragraph 1, of the 1955 Treaty, entitles it to apply certain
                    measures, inter alia, to protect its essential security interests, and argues
                    that the plausibility of the alleged rights of Iran must be assessed in light
                    of the plausibility of the rights of the United States.


                      66. Article IV, paragraph 1, Article VII, paragraph 1, Article VIII,
                    paragraphs 1 and 2, Article IX, paragraphs 2 and 3, and Article X, para-
                    graph 1, of the 1955 Treaty, invoked by Iran, read as follows:

                                                       “Article IV
                           1. Each High Contracting Party shall at all times accord fair and
                         equitable treatment to nationals and companies of the other High
                         Contracting Party, and to their property and enterprises; shall refrain

                    22




5 CIJ1151.indb 40                                                                                   20/06/19 09:17

                    642 	                     1955 treaty of amity (order 3 X 18)

                         from applying unreasonable or discriminatory measures that would
                         impair their legally acquired rights and interests; and shall assure that
                         their lawful contractual rights are afforded effective means of enforce-
                         ment, in conformity with the applicable laws.

                         �����������������������������������������������������������������������������������������������������������������
                                                        Article VII
                            1. Neither High Contracting Party shall apply restrictions on the
                         making of payments, remittances, and other transfers of funds to or
                         from the territories of the other High Contracting Party, except (a)
                         to the extent necessary to assure the availability of foreign exchange
                         for payments for goods and services essential to the health and welfare
                         of its people, or (b) in the case of a member of the International
                         Monetary Fund, restrictions specifically approved by the Fund.


                         �����������������������������������������������������������������������������������������������������������������
                                                        Article VIII
                            1. Each High Contracting Party shall accord to products of the
                         other High Contracting Party, from whatever place and by whatever
                         type of carrier arriving, and to products destined for exportation to
                         the territories of such other High Contracting Party, by whatever
                         route and by whatever type of carrier, treatment no less favorable
                         than that accorded like products of or destined for exportation to any
                         third country, in all matters relating to: (a) duties, other charges,
                         regulations and formalities, on or in connection with importation and
                         exportation; and (b) internal taxation, sale, distribution, storage and
                         use. The same rule shall apply with respect to the international trans-
                         fer of payments for imports and exports.



                            2. Neither High Contracting Party shall impose restrictions or pro-
                         hibitions on the importation of any product of the other High Con-
                         tracting Party or on the exportation of any product to the territories
                         of the other High Contracting Party, unless the importation of the
                         like product of, or the exportation of the like product to, all third
                         countries is similarly restricted or prohibited.

                         �����������������������������������������������������������������������������������������������������������������
                                                                            Article IX
                         �����������������������������������������������������������������������������������������������������������������
                             2. Nationals and companies of either High Contracting Party shall
                         be accorded treatment no less favorable than that accorded nationals

                    23




5 CIJ1151.indb 42                                                                                                                             20/06/19 09:17

                    643 	                    1955 treaty of amity (order 3 X 18)

                         and companies of the other High Contracting Party, or of any third
                         country, with respect to all matters relating to importation and expor-
                         tation.
                            3. Neither High Contracting Party shall impose any measure of a
                         discriminatory nature that hinders or prevents the importer or
                         exporter of products of either country from obtaining marine
                         ­insurance on such products in companies of either High Contracting
                          Party.

                         �����������������������������������������������������������������������������������������������������������������
                                                          Article X
                           1. Between the territories of the two High Contracting Parties there
                         shall be freedom of commerce and navigation.”
                       67. The Court notes that the rights whose preservation is sought by
                    Iran appear to be based on a possible interpretation of the 1955 Treaty
                    and on the prima facie evidence of the relevant facts. Further, in the
                    Court’s view, some of the measures announced on 8 May 2018 and partly
                    implemented by Executive Order 13846 of 6 August 2018, such as the
                    revocation of licences granted for the import of products from Iran, the
                    limitation of financial transactions and the prohibition of commercial
                    activities, appear to be capable of affecting some of the rights invoked
                    by Iran under certain provisions of the 1955 Treaty (see paragraph 66
                    above).
                       68. However, in assessing the plausibility of the rights asserted by Iran
                    under the 1955 Treaty, the Court must also take into account the invoca-
                    tion by the United States of Article XX, paragraph 1, subparagraphs (b)
                    and (d), of the Treaty. The Court need not carry out at this stage of the
                    proceedings a full assessment of the respective rights of the Parties under
                    the 1955 Treaty. However, the Court considers that, in so far as the mea-
                    sures complained of by Iran could relate “to fissionable materials, the
                    radio-­active by-­
                                     products thereof, or the sources thereof” or could be
                    “necessary to protect . . . essential security interests” of the United States,
                    the application of Article XX, paragraph 1, subparagraphs (b) or (d),
                    might affect at least some of the rights invoked by Iran under the Treaty
                    of Amity.
                       69. Nonetheless, the Court is of the view that other rights asserted by
                    Iran under the 1955 Treaty would not be so affected. In particular, Iran’s
                    rights relating to the importation and purchase of goods required for
                    humanitarian needs, and to the safety of civil aviation, cannot plausibly
                    be considered to give rise to the invocation of Article XX, paragraph 1,
                    subparagraphs (b) or (d).
                       70. In light of the foregoing, the Court concludes that, at the present
                    stage of the proceedings, some of the rights asserted by Iran under the
                    1955 Treaty are plausible in so far as they relate to the importation and
                    purchase of goods required for humanitarian needs, such as (i) medicines

                    24




5 CIJ1151.indb 44                                                                                                                             20/06/19 09:17

                    644 	             1955 treaty of amity (order 3 X 18)

                    and medical devices; and (ii) foodstuffs and agricultural commodities; as
                    well as goods and services required for the safety of civil aviation, such as
                    (iii) spare parts, equipment and associated services (including warranty,
                    maintenance, repair services and safety-­related inspections) necessary for
                    civil aircraft.

                                                        * *
                       71. The Court now turns to the issue of the link between the rights
                    claimed and the provisional measures requested.

                                                        * *
                       72. Iran maintains that there is a clear link between all the measures
                    requested and its rights under the 1955 Treaty. In particular, Iran states
                    that it requests five provisional measures aimed at ensuring that the
                    United States will take no action that would further prejudice Iran’s
                    treaty rights. According to Iran, the first measure requested is directly
                    linked to all of the rights invoked by Iran under the 1955 Treaty, the sec-
                    ond measure requested would protect the rights invoked by Iran under
                    Articles IV, VIII and X, and the third measure requested is intended to
                    ensure the effectiveness of the first two measures. Iran contends that the
                    fourth measure requested is aimed at generating the confidence necessary
                    to protect Iran’s rights under the Treaty from further prejudice due to the
                    “chilling effect” of the “sanctions” and the announcement by the
                    United States of further “sanctions”. Finally, Iran argues that the fifth
                    measure requested is a standard clause providing further protection of
                    Iran’s rights from actions taking place before a final decision by the
                    Court. Iran also contends that the measures requested are different from
                    the claims of Iran on the merits, in so far as they are aimed at suspending
                    the “sanctions” and not at terminating them.

                                                         *
                       73. The United States notes that the measures requested are not suffi-
                    ciently linked to the rights whose protection is sought. In particular, it
                    argues that Iran requests, in effect, the restoration of “sanctions” relief
                    provided for by the JCPOA and the issuance of numerous specific waivers
                    and licences. The United States argues that Iran has not provided any
                    basis for the Court to conclude that the measures requested, namely the
                    restoration of the JCPOA relief, “would vindicate those rights”, in light
                    of the exceptions under Article XX, paragraph 1, protecting the
                    United States’ right to take measures to address matters of national
                    ­security.


                                                        * *
                    25




5 CIJ1151.indb 46                                                                                   20/06/19 09:17

                    645 	             1955 treaty of amity (order 3 X 18)

                       74. The Court recalls that Iran has requested the suspension of the
                    implementation and enforcement of all measures announced on 8 May
                    2018 and the full implementation of transactions already licensed. Iran
                    has further requested the Court to order that the United States must,
                    within three months, report on the action taken with regard to those mea-
                    sures and assure “Iranian, US and non-US nationals and companies that
                    it will comply with the Order of the Court” and that it “shall cease any
                    and all statements or actions that would dissuade US and non-US per-
                    sons and entities from engaging or continuing to engage economically
                    with Iran and Iranian nationals or companies”. Finally, Iran requests
                    that the United States must refrain from taking any other measure that
                    might prejudice the rights of Iran and Iranian nationals under the
                    1955 Treaty.
                       75. The Court has already found that at least some of the rights
                    asserted by Iran under the 1955 Treaty are plausible (see paragraphs 69‑70
                    above). It recalls that this is the case with respect to the asserted rights of
                    Iran, in so far as they relate to the importation and purchase of goods
                    required for humanitarian needs, such as (i) medicines and medical
                    devices; and (ii) foodstuffs and agricultural commodities; as well as goods
                    and services required for the safety of civil aviation, such as (iii) spare
                    parts, equipment and associated services (including warranty, mainte-
                    nance, repair services and safety-­related inspections) necessary for civil
                    aircraft. In the view of the Court, certain aspects of the measures requested
                    by Iran aimed at ensuring freedom of trade and commerce, particularly in
                    the above-­mentioned goods and services, may be considered to be linked
                    to those plausible rights whose protection is being sought.

                       76. The Court concludes, therefore, that a link exists between some of
                    the rights whose protection is being sought and certain aspects of the pro-
                    visional measures being requested by Iran.


                               IV. Risk of Irreparable Prejudice and Urgency

                       77. The Court, pursuant to Article 41 of its Statute, has the power to
                    indicate provisional measures when there is a risk that irreparable preju-
                    dice could be caused to rights which are the subject of judicial proceed-
                    ings (see, for example, Jadhav (India v. Pakistan), Provisional Measures,
                    Order of 18 May 2017, I.C.J. Reports 2017, p. 243, para. 49), or when the
                    alleged disregard of such rights may entail irreparable consequences.

                      78. However, the power of the Court to indicate provisional measures
                    will be exercised only if there is urgency, in the sense that there is a real
                    and imminent risk that irreparable prejudice will be caused before the
                    Court gives its final decision (ibid., para. 50). The condition of urgency is
                    met when the acts susceptible of causing irreparable prejudice can “occur
                    at any moment” before the Court makes a final decision on the case

                    26




5 CIJ1151.indb 48                                                                                     20/06/19 09:17

                    646 	             1955 treaty of amity (order 3 X 18)

                    (Immunities and Criminal Proceedings (Equatorial Guinea v. France), Pro-
                    visional Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II),
                    p. 1169, para. 90). The Court must therefore consider whether such a risk
                    exists at this stage of the proceedings.
                       79. The Court is not called upon, for the purposes of its decision on
                    the Request for the indication of provisional measures, to establish the
                    existence of breaches of the Treaty of Amity, but to determine whether
                    the circumstances require the indication of provisional measures for the
                    protection of rights under this instrument. It cannot at this stage make
                    definitive findings of fact, and the right of each Party to submit argu-
                    ments in respect of the merits remains unaffected by the Court’s decision
                    on the Request for the indication of provisional measures.

                                                        * *
                       80. Iran asserts that there is a real and imminent risk that irreparable
                    prejudice will be caused to the rights in dispute before the Court gives its
                    final decision. It considers that some of the measures taken by the
                    United States are already causing and will continue to cause irreparable
                    prejudice to these rights. In this regard, Iran notes that such prejudice has
                    already taken place since 8 May 2018 and that the United States has
                    made it known that it is “determined to cause even greater prejudice” to
                    Iran, its companies and its nationals in the near future. Iran recalls that,
                    on 6 August 2018, the President of the United States issued Executive
                    Order 13846 entitled “Reimposing Certain Sanctions with Respect to
                    Iran”, which entered into force on 7 August 2018. It explains that this
                    Executive Order aims, inter alia, at “reimposing sanctions on Iran’s auto-
                    motive sector and on its trade in gold and precious metals, as well as
                    sanctions related to the Iranian rial”, and expanding the scope of “sanc-
                    tions” that were in effect prior to 16 January 2016.

                       81. According to Iran, the United States’ measures create an imminent
                    risk of irreparable prejudice to airline safety and security. It notes that
                    contracts concluded in the aviation sector between United States and Ira-
                    nian companies have already been cancelled or adversely affected as a
                    direct result of these measures, leaving Iran’s commercial airlines and
                    civil passengers with an ageing fleet, limited access to maintenance infor-
                    mation, services and spare parts. Iran is of the view that, by preventing
                    Iranian airlines from renewing their already old airline fleets, purchasing
                    spare parts and other necessary equipment and services, training pilots to
                    international standards or using foreign airport services, the lives of Ira-
                    nian passengers and crew, and other customers of Iranian airlines will be
                    placed in danger. Therefore, according to Iran, if nothing is done to pre-
                    vent the United States from giving full effect to its measures, the situation
                    could lead to “irreparable human damages” notwithstanding the exis-
                    tence of a procedure for applying for specific licences under the United
                    States safety of flight licensing policy. Iran further alleges that the mea-

                    27




5 CIJ1151.indb 50                                                                                   20/06/19 09:17

                    647 	             1955 treaty of amity (order 3 X 18)

                    sures taken by the United States create an imminent risk to the health of
                    Iranians. With respect to humanitarian goods, it claims that, despite the
                    exemption under the United States law, the current system makes it
                    impossible for Iran to import urgently needed supplies. With respect to
                    healthcare, it observes that, despite the exemption under the United States
                    law for medicines, chemicals for the production of medicines and medical
                    supplies, access to medicines, including life-­saving medicines, treatment
                    for chronic disease or preventive care, and medical equipment for the Ira-
                    nian people have become restricted because the United States’ measures
                    have deeply affected the delivery and availability of these supplies.




                       82. Iran further refers to the United States’ measures scheduled for
                    4 November 2018, which would “considerably tighten the screws on Iran”
                    and “amplify[] the prejudice to its rights under the Treaty of Amity”. Iran
                    also observes that it is impossible for the Court to deliver its final decision
                    before 4 November 2018, the date after which all the United States’
                    nuclear-­related measures that had been lifted or waived in connection
                    with the JCPOA will be reimposed in full effect.

                       83. Iran asserts that the official announcement by the United States of
                    8 May 2018 is producing irreparable damage to the whole Iranian econ-
                    omy, both generally and to key sectors, such as the automotive industry,
                    the oil and gas industry, civil aviation and the banking and financial sys-
                    tem. It contends that, since the decision was made public, multiple
                    United States and foreign companies and nationals have announced their
                    withdrawal from activities in Iran, including the termination of their con-
                    tractual relations with Iranian companies and nationals, which the United
                    States could not restore even if ordered to do so by the Court.



                                                          *
                       84. The United States, for its part, contends that there is no urgency,
                    in the sense that there is no real and imminent risk that irreparable preju-
                    dice will be caused to the rights in dispute before the Court gives its final
                    decision. It observes that the measures that were announced on 8 May
                    2018 are not new measures but, rather, the reimposition of “sanctions”
                    that had previously been in place. Therefore, according to the
                    United States, there cannot be urgency now if there was no urgency when
                    the said measures were first taken.
                       85. The United States asserts that Iran cannot satisfy the requirements
                    of irreparable prejudice for a number of reasons. As a general matter, it
                    considers that the Applicant has not provided sufficient evidence to prove

                    28




5 CIJ1151.indb 52                                                                                     20/06/19 09:17

                    648 	             1955 treaty of amity (order 3 X 18)

                    a risk of irreparable harm to Iranians, Iranian companies and Iran itself.
                    It adds that there could be multiple causes to which the economic stagna-
                    tion and difficulties in Iran can be attributed, including mismanagement
                    by the Iranian Government. It is also of the view that, if there was a risk
                    of prejudice, it could not be irreparable because economic harm can be
                    repaired. In any event, the United States maintains that it is difficult to
                    assess the specific impact of its measures on the Iranian economy, espe-
                    cially since the European Union has recently stated that it would intensify
                    its efforts at maintaining economic relations with Iran.


                       86. With respect to the alleged risk of irreparable prejudice caused to
                    airline safety, the United States claims that it has maintained a licensing
                    policy providing for a case-by-case issuance of licences to ensure the
                    safety of civil aviation and the safe operation of United States-­origin
                    commercial passenger aircraft. It further asserts that, following the reim-
                    position of the remaining “sanctions”, after the expiry of the second
                    wind-down period on 4 November 2018, the United States will continue
                    to consider licence applications regarding civil aircraft spare parts and
                    equipment where there is a safety concern. With respect to the alleged risk
                    of irreparable prejudice caused to health, the United States contends that
                    it has maintained broad authorizations and exceptions to allow for
                    humanitarian-­related activity. It adds that the United States has a long-­
                    standing policy to authorize exports to Iran of humanitarian goods,
                    including agricultural commodities, medicines, medical devices, and
                    replacement parts for such devices. The United States also claims to have
                    licensed non-­governmental organizations to provide a range of services to
                    or in Iran, including in connection with activities related to humanitarian
                    projects. It further affirms that it has taken specific steps to mitigate the
                    impact of its measures on the Iranian people. In addition to the
                    humanitarian-­related authorizations and exceptions, the United States
                    asserts that a series of United States statutes, executive orders and regula-
                    tions provide explicit exceptions making it clear that third-State nationals
                    who engage in humanitarian-­     related activity will not be exposed to
                    United States “sanctions”. It specifies that all of these measures have
                    remained intact following the reimposition of “sanctions” after the expiry
                    of the first wind-down period on 6 August 2018, and that they will remain
                    in place following the reimposition of the remaining “sanctions” after the
                    expiry of the second wind-down period on 4 November 2018.



                       87. The United States finally claims that the provisional measures Iran
                    requests would, if indicated, cause irreparable prejudice to the sovereign
                    rights of the United States to pursue its policy towards Iran, and, in
                    accordance with Article XX, paragraph 1, of the Treaty of Amity, to take
                    measures that it considers necessary to protect its essential security inter-

                    29




5 CIJ1151.indb 54                                                                                   20/06/19 09:17

                    649 	            1955 treaty of amity (order 3 X 18)

                    ests. In this regard, the Respondent points out that the issue is not simply
                    whether the rights of the Applicant are in danger of irreparable prejudice
                    but also the impact of the requested measures on the rights of the Respon-
                    dent. It is of the view that Article 41 of the Statute requires the Court to
                    take account of the rights of the respondent by weighing up those rights
                    against the claimed rights of the applicant.


                                                        * *
                       88. The Court notes that the decision announced on 8 May 2018
                    appears to have already had an impact on import and export of products
                    originating from the two countries as well as on the payments and trans-
                    fer of funds between them, and that its consequences are of a continuing
                    nature. The Court notes that, as of 6 August 2018, contracts concluded
                    before the imposition of measures involving a commitment on the part of
                    Iranian airline companies to purchase spare parts from United States
                    companies (or from foreign companies selling spare parts partly consti-
                    tuted of United States components) appear to have been cancelled or
                    adversely affected. In addition, companies providing maintenance for Ira-
                    nian aviation companies have been prevented from doing so when it
                    involved the installation or replacement of components produced under
                    United States licences.
                       89. Furthermore, the Court notes that, while the importation of food-
                    stuffs, medical supplies and equipment is in principle exempted from the
                    United States’ measures, it appears to have become more difficult in prac-
                    tice, since the announcement of the measures by the United States, for
                    Iran, Iranian companies and nationals to obtain such imported food-
                    stuffs, supplies and equipment. In this regard, the Court observes that, as
                    a result of the measures, certain foreign banks have withdrawn from
                    financing agreements or suspended co-­       operation with Iranian banks.
                    Some of these banks also refuse to accept transfers or to provide corre-
                    sponding services. It follows that it has become difficult if not impossible
                    for Iran, Iranian companies and nationals to engage in international
                    financial transactions that would allow them to purchase items not cov-
                    ered, in principle, by the measures, such as foodstuffs, medical supplies
                    and medical equipment.
                       90. The Court considers that certain rights of Iran under the
                    1955 Treaty invoked in these proceedings that it has found plausible are
                    of such a nature that disregard of them may entail irreparable conse-
                    quences. This is the case in particular for those rights relating to the
                    importation and purchase of goods required for humanitarian needs,
                    such as (i) medicines and medical devices; and (ii) foodstuffs and agricul-
                    tural commodities; as well as goods and services required for the safety of
                    civil aviation, such as (iii) spare parts, equipment and associated services
                    (including warranty, maintenance, repair services and safety-­       related
                    inspections) necessary for civil aircraft.

                    30




5 CIJ1151.indb 56                                                                                  20/06/19 09:17

                    650 	             1955 treaty of amity (order 3 X 18)

                       91. The Court is of the view that a prejudice can be considered as
                    irreparable when the persons concerned are exposed to danger to health
                    and life. In its opinion, the measures adopted by the United States have
                    the potential to endanger civil aviation safety in Iran and the lives of its
                    users to the extent that they prevent Iranian airlines from acquiring spare
                    parts and other necessary equipment, as well as from accessing associated
                    services (including warranty, maintenance, repair services and safety-­
                    related inspections) necessary for civil aircraft. The Court further consid-
                    ers that restrictions on the importation and purchase of goods required
                    for humanitarian needs, such as foodstuffs and medicines, including life-­
                    saving medicines, treatment for chronic disease or preventive care, and
                    medical equipment may have a serious detrimental impact on the health
                    and lives of individuals on the territory of Iran.

                       92. The Court notes that, during the oral proceedings, the United States
                    offered assurances that the United States Department of State would “use
                    its best endeavours” to ensure that “humanitarian or safety of flight-­
                    related concerns which arise following the reimposition of the
                    United States sanctions” receive “full and expedited consideration by the
                    Department of the Treasury or other relevant decision-­making agencies”.
                    While appreciating these assurances, the Court considers nonetheless
                    that, in so far as they are limited to an expression of best endeavours and
                    to co-­operation between departments and other decision-­making agen-
                    cies, the said assurances are not adequate to address fully the humanitar-
                    ian and safety concerns raised by the Applicant. Therefore, the Court is
                    of the view that there remains a risk that the measures adopted by the
                    United States, as set out above, may entail irreparable consequences.

                      93. The Court further notes that the situation resulting from the mea-
                    sures adopted by the United States, following the announcement of
                    8 May 2018, is ongoing, and that there is, at present, little prospect of
                    improvement. Moreover, the Court considers that there is urgency, tak-
                    ing into account the imminent implementation by the United States of an
                    additional set of measures scheduled for after 4 November 2018.
                      94. The indication by the Court of provisional measures responding to
                    humanitarian needs would not cause irreparable prejudice to any rights
                    invoked by the United States.


                                 V. Conclusion and Measures to Be Adopted

                      95. The Court concludes from all of the above considerations that the
                    conditions required by its Statute for it to indicate provisional measures
                    are met. It is therefore necessary, pending its final decision, for the Court
                    to indicate certain measures in order to protect the rights claimed by Iran,
                    as identified above (see paragraphs 70 and 75 above).


                    31




5 CIJ1151.indb 58                                                                                   20/06/19 09:17

                    651 	             1955 treaty of amity (order 3 X 18)

                       96. The Court recalls that it has the power, under its Statute, when a
                    request for provisional measures has been made, to indicate measures that
                    are, in whole or in part, other than those requested. Article 75, paragraph 2,
                    of the Rules of Court specifically refers to this power of the Court. The Court
                    has already exercised this power on several occasions in the past (see, for
                    example, Application of the International Convention on the Elimination of All
                    Forms of Racial Discrimination (Qatar v. United Arab Emirates), Provisional
                    Measures, Order of 23 July 2018, para. 73; Application of the International
                    Convention for the Suppression of the Financing of Terrorism and of the Inter-
                    national Convention on the Elimination of All Forms of Racial Discrimination
                    (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
                    2017, I.C.J. Reports 2017, p. 139, para. 100).
                       97. In the present case, having examined the terms of the provisional
                    measures requested by Iran and the circumstances of the case, the Court
                    finds that the measures to be indicated need not be identical to those
                    requested.
                       98. The Court considers that the United States, in accordance with its
                    obligations under the 1955 Treaty, must remove, by means of its choos-
                    ing, any impediments arising from the measures announced on 8 May
                    2018 to the free exportation to the territory of Iran of goods required for
                    humanitarian needs, such as (i) medicines and medical devices; and
                    (ii) foodstuffs and agricultural commodities; as well as goods and services
                    required for the safety of civil aviation, such as (iii) spare parts, equip-
                    ment and associated services (including warranty, maintenance, repair
                    services and safety-­related inspections) necessary for civil aircraft. To this
                    end, the United States must ensure that licences and necessary authoriza-
                    tions are granted and that payments and other transfers of funds are not
                    subject to any restriction in so far as they relate to the goods and services
                    referred to above.
                       99. The Court recalls that Iran has requested that it indicate measures
                    aimed at ensuring the non‑aggravation of the dispute with the United States.
                    When indicating provisional measures for the purpose of preserving spe-
                    cific rights, the Court may also indicate provisional measures with a view
                    to preventing the aggravation or extension of a dispute whenever it consid-
                    ers that the circumstances so require (see Application of the International
                    Convention on the Elimination of All Forms of Racial Discrimination
                    (Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
                    2018, para. 76; Application of the International Convention for the Suppres-
                    sion of the Financing of Terrorism and of the International Convention on
                    the Elimination of All Forms of Racial Discrimination (Ukraine v. Russian
                    Federation), Provisional Measures, Order of 19 April 2017, I.C.J. Reports
                    2017, p. 139, para. 103). In this case, having considered all the circum-
                    stances, in addition to the specific measures it has decided to take, the
                    Court deems it necessary to indicate an additional measure directed to
                    both Parties and aimed at ensuring the non‑aggravation of their dispute.
                                                            *
                                                        *       *

                    32




5 CIJ1151.indb 60                                                                                     20/06/19 09:17

                    652 	            1955 treaty of amity (order 3 X 18)

                      100. The Court reaffirms that its “orders on provisional measures
                    under Article 41 [of the Statute] have binding effect” (LaGrand (Ger-
                    many v. United States of America), Judgment, I.C.J. Reports 2001, p. 506,
                    para. 109) and thus create international legal obligations for any party to
                    whom the provisional measures are addressed.

                                                          *
                                                      *       *

                      101. The decision given in the present proceedings in no way prejudges
                    the question of the jurisdiction of the Court to deal with the merits of the
                    case or any questions relating to the admissibility of the Application or to
                    the merits themselves. It leaves unaffected the right of the Governments
                    of the Islamic Republic of Iran and the United States of America to sub-
                    mit arguments in respect of those questions.

                                                          *
                                                      *       *

                      102. For these reasons,
                      The Court,
                      Indicates the following provisional measures:
                      (1) Unanimously,
                        The United States of America, in accordance with its obligations under
                    the 1955 Treaty of Amity, Economic Relations, and Consular Rights,
                    shall remove, by means of its choosing, any impediments arising from the
                    measures announced on 8 May 2018 to the free exportation to the terri-
                    tory of the Islamic Republic of Iran of
                      (i) medicines and medical devices;
                     (ii) foodstuffs and agricultural commodities; and
                    (iii) spare parts, equipment and associated services (including warranty,
                          maintenance, repair services and inspections) necessary for the safety
                          of civil aviation;
                      (2) Unanimously,
                      The United States of America shall ensure that licences and necessary
                    authorizations are granted and that payments and other transfers of
                    funds are not subject to any restriction in so far as they relate to the
                    goods and services referred to in point (1);
                      (3) Unanimously,
                      Both Parties shall refrain from any action which might aggravate or
                    extend the dispute before the Court or make it more difficult to resolve.



                    33




5 CIJ1151.indb 62                                                                                  20/06/19 09:17

                    653 	            1955 treaty of amity (order 3 X 18)

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this third day of October, two thou-
                    sand and eighteen, in three copies, one of which will be placed in the
                    archives of the Court and the others transmitted to the Government of
                    the Islamic Republic of Iran and the Government of the United States of
                    America, respectively.

                                                      (Signed) Abdulqawi Ahmed Yusuf,
                                                                      President.
                                                         (Signed) Philippe Couvreur,
                                                                       Registrar.




                      Judge Cançado Trindade appends a separate opinion to the Order of
                    the Court; Judge ad hoc Momtaz appends a declaration to the Order of
                    the Court.

                    (Initialled) A.A.Y.
                      (Initialled) Ph.C.




                    34




5 CIJ1151.indb 64                                                                               20/06/19 09:17

